         Case 1:19-mc-00387-PGG Document 10 Filed 06/11/20 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

IN RE EX PARTE APPLICATION OF                         )
NICHOLAS CARTER AS RECEIVER                           )
FOR SUTTON, LTD AND WEMBLEY, LTD                      )
Pursuant to 28 U.S.C. § 1782,                         )
For an Order to Obtain Discovery                      )       Case No: 1:19-mc-00387-PGG
In Aid of a Foreign Proceeding                        )
                                                      )

                     ORDER AUTHORIZING DISCOVERY IN AID OF
                             FOREIGN PROCEEDING

       UPON the Application for an Order to obtain discovery in aid of a foreign proceeding

pursuant to 28 U.S.C. § 1782, made by Applicant Nicholas Carter as Receiver for Sutton, Ltd

and Wembley, Ltd, on August 19, 2019; the Declaration of Nicholas Carter, dated August 19,

2019, and the exhibits thereto; the Declaration of Sara-Jane Knock, dated August 19, 2019, and

the exhibit thereto; the Declaration of Dean R. Nicyper, Esq., dated August 19, 2019, and the

exhibit thereto; and the accompanying Memorandum of Law, and due cause having been

presented, it is hereby

       ORDERED that Nicholas Carter as Receiver for Sutton, Ltd and Wembley, Ltd is

authorized to: (1) issue a subpoena duces tecum, substantially in the form of the proposed

subpoena attached as Exhibit 1 to the Declaration of Dean R. Nicyper submitted in support of

this Application, to Citi Private Bank, of Citibank, N.A.; and (2) to appoint his attorneys to issue

and sign such a subpoena, and serve that subpoena in accordance with the Federal Rules of Civil

Procedure.


Dated: June 11, 2020

                                          By:   _________________________________
                                                Hon. Paul G. Gardephe
                                                United States District Judge
